Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 73, recitation of the probe comprising “at least a first portion and a second portion” is indefinite in view of claim 61 reciting that the probe comprises an elongate section and a probe body.  In other words, recitation of a “a first portion” and “a second portion” separately from the elongate section and probe body raised the question of: what are these terms intended to encompass?  The specification offers no explanation as these terms are not explicitly defined therein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 61-65, 70-72, 74, 78-81, 97-99, and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”).
 	As to claim 61,  Brattesani discloses an intra-oral adaptor (probe 10) for use with a handpiece/light source (22) comprising:
a connector (coupling means 20, Fig.3) configured to connect said adaptor to said handpiece; and
an elongate probe (12,14,16, Fig.3) coupled to said adaptor comprising:
a probe body (section between 12 and 16, Fig.3); and
an elongate section (section between 16 and 14) which extends away from said probe body (Fig.3), and upon connecting said adaptor to said handpiece (shown in Fig.2), extends away from a central longitudinal axis of the handpiece; and 
said elongate section including a tip (28) sized and shaped to be inserted between a tooth and adjacent gingiva (sized to measure depth of gingival pockets, col.5, lines 14-24).
Although Brattesani does disclose that, upon connection of the adapter to the handpiece, the long axis of the elongate section extends at an angle of 45-90 degrees from the central longitudinal axis of the handpiece (see Figs.3,4), Brattesani fails to disclose that the handpiece (22) includes an image sensor that defines a line of sight along the central longitudinal axis such that at least a portion of the elongate section is viewable within a field of view (FOV) of the image sensor.  However, Lares, in a similar field of endeavor, teaches to include an image sensor (CCD camera 44, Figs.1,3) in a dental instrument handpiece (connector handpiece 14, Figs.1,3) in cooperation with a window (lens 74, Fig.2) in an adaptor (adaptor body 12, Fig.2) providing a field of view of the elongate section of the probe (elongate section 31 of the probe is within field 
	As to claim 62, said connector is configured to mount on at least a portion of said IOS (Brattesani, connector 20 mounts to handpiece (IOS) 22, Fig.4).
	As to claim 63, said adaptor further comprises at least one sealed transparent window aligned with the FOV of said image sensor (regarding obvious incorporation of the visualization system of Lares into Brattesani, the lens 74 of Lares would constitute a sealed transparent window; in addition, the lens 74 can include a protective window (not shown), Lares, col.8, lines 16-28).  

	As to claim 65, wherein once coupled, said adaptor and said probe are configured with freedom of movement with respect to said IOS (probe 10 of Brattesani is detachable (Fig.3), therefore, once coupled, it has freedom of movement with respect to the handpiece (IOS) by detachment).
	As to claims 70-72, said probe includes at least one marking including a specular sphere arranged on the outer surface of the probe and illuminated from within (probe 10 of Brattesani includes a sphere 28, Figs.1,2, on the tip which is illuminated from within, col.6, lines 41-46).
	As to claim 74, said tip of said probe is sized for insertion between a tooth and an adjacent gingiva at a distance between said tip and said adaptor such that said adaptor fits inside an adult human mouth (Brattesani, Fig.5, col.3, lines 45-47; the probe tip fits inside a person’s mouth, col.3, lines 35-39).
As to claim 78, Brattesani fails to disclose that probe is configured for detachment from said adaptor.  However, Lares further teaches to make the probe detachable from the adaptor (note attachment means 26 for reversibly attaching instrument tips 28, Fig.2, col.5, lines 23-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the probe (12,14,16) of Brattesani to be detachable from the connector (20), as taught by Lares, in order to provide the capability of quick replacement of the probe in case of damage or need for a different probe.
	As to claim 79, said probe comprises a material configured for processing in an autoclave (Brattesani, col.3, lines 39-44).

	As to claim 97, said adaptor is configured so that said elongate section of said probe extends approximately 90 degrees to a long axis of said adaptor (as shown in Fig.1, the section probe between 14 and 16 (elongate section) appears to be approximately 90 degrees to that of section between 16 and 12).  
As to claim 98, a distance between a tip of said probe and said adaptor is configured to fit inside an adult human mouth (Brattesani, Fig.5, col.3, lines 45-47; the probe fits inside a person’s mouth, col.3, lines 35-39).
As to claim 99, said adaptor is configured so that a distance between a tip of said probe and a final optical element of said image sensor is less than 4 centimeters (given the length of 24a-24d is approximately 12 mm (see Figs.1,2, col.5, lines 25-39 of Brattesani), it would appear that the length of section 14 to 16 is about 16 mm (Fig.1), and the length of section 16 to 12 is a little less (Fig.2), and the inside angle between 14/16 and 16/12 of slightly greater than 90 degrees, so about 95 degrees.  So if we assume 16 mm, 14 mm and 95 degrees, through triangulation, the distance from the ball tip to the face of the connector 20, where the final optical element of the image senor will be (in view of Lares above), will be about 2.2 cm).
	As to claim 102, the adaptor, when mounted onto said IOS, extends over at least a portion of said IOS (the coupling means 20 of Brattesani is hollow to allow the distal end of the handpiece 22 (analogous to IOS) to extend into it, as shown in Figs.3,4, thus the adaptor of Brattesani is capable of extending over at least a portion of an IOS).

Claims 66-68, 73, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”), as set forth above with respect 61, and further in view of Jeffcoat et al. (U.S. Pat. 4,764,114, hereinafter “Jeffcoat”).
As to claims 66, 67, 73 and 101, Brattesani discloses the dental instrument as described above with respect to claim 61 but fails to disclose that the adaptor further comprises at least one force sensor coupled to the probe and configured to measure at least one of movement and deflection of the probe, wherein the probe comprises at least a first portion configured to move with respect to a second portion. In an analogous dental instrument (see Figs. 2-4), Jeffcoat teaches use of a force sensor in the adaptor that is configured to measure movement/deflection  of the probe (note linear variable differential transformer (LDVT) 46 which provides a direct indication of motion/axial deflection of the shaft 44, Fig.3, col.3, line 65 to col.4, line 8, shaft 44 being connected to probe member 80 in the probe tip unit 34, Fig.3, 4, to measure relative movement, col.4, lines 16-41).  Jeffcoat teaches that, in order to provide such measurement, the probe is constructed of a first portion (probe member 80) that is configured to move/axially deflect with respect to a second portion (probe member 80 is extends through a guide channel 82 of the tip unit 34, the tip unit 34 constituting the second portion, col.4, lines 16-41).  Jeffcoat further teaches that the above mentioned sensor/probe structure allows for measurement of loss of attachment and that it is desirable to assess loss of attachment during a periodontal examination (col.1, lines 7-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor/probe structure on the adaptor/probe of Brattesani to provide the additional feature of measuring loss of attachment, which Jeffcoat teaches as desirable information.
.

Claims 75, 76 and 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brattesani (U.S. Pat. 5,423,677) in view of Lares et al. (U.S. Pat. 5,743,731, hereinafter “Lares”), as set forth above with respect 61, and further in view of Ademovic (U.S. Pat. 5,049,070).
As to claim 75-76, Brattesani in view of Lares, as set forth above with respect to claim 61, discloses an angled lens system (Lares, lens 74) that is angled to view the probe tip and thus fails to disclose at least one mirror for directing light from said FOV, wherein said elongate portion of said probe is viewable within said FOV via said mirror.  Ademovic teaches, in the same field of endeavor, that a mirror could alternatively be used to direct light from the FOV (note use of prism 380, Fig.4, to reflect the FOV toward the camera, col.5, lines 51-60, as an alternative to an angle lens system 34, Fig.1, col.4, lines 36-41).  Ademovic teaches that use of the right angle prism 380 (mirror) for reflecting the light instead of the angled lens optimizes the viewing angle and ease of assembly during manufacture (col.5, lines 51-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a mirror for directing light from the FOV in the Brattesani/Lares device for the reasons taught by Ademovic.  Obviously, the mirror would be angled such that the FOV will still be centered on the elongate portion of the probe.
As to claim 100, and in view of the mirror as set forth above with respect to claims 75-76, given the assumed dimensions as set forth with respect to claim 99 above, angle between a line .
			
    PNG
    media_image1.png
    312
    573
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Regarding the 103 rejection over Brattesani, Applicant argues that the Brattesani reference itself does not teach that the device is capable of acquiring image data.  The Examiner agrees.  This is exactly the reason the Lares reference was relied on in the rejection.
	Applicant further contends that “one of ordinary skill in the art would not align the probe tip of Brattesani so that it extends at an angle from a line of sight of the imager and into a FOV of the IOS”.  However, given obvious modification to include an imager in the handpiece of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visualization system in the Brattesani device for the reasons taught by Lares.  Doing so will place an image sensor in the handle (22) with a line of sight of the image senor parallel with the central longitudinal axis of the handle (as shown by 44 in Fig.3 of Lares).  Additionally, viewing window (i.e. 74 of Fig.2 of Lares) in the connector (20) of Brattesani would transmit a field of view of the tip of the probe to such image sensor.  Thus, this would provide for the handpiece (analogous to the claimed IOS) comprising at least one image sensor, said image sensor defining a line of sight of the image sensor in said handpiece, wherein said adaptor is configured so that, upon connecting said adaptor to said handpiece (as shown in Fig.4 of Brattesani), a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor and at least a portion of said elongate section is viewable within a field of view (FOV) of said image sensor.
	Applicant further argues that Lares “does not describe use of the holder without an instrument”.  This contention is not relevant to the instant rejection since Lares is not being relied on for such teaching (or lack thereof).  In addition, Applicant contends that Lares does not teach the angular relationship between the line of sight and the elongate portion as claimed.  Again, this contention is not relevant to the instant rejection since Lares is not being individually relied on for such teaching (or lack thereof).  
	Regarding the actual combination of Brattesani and Lares as set forth by the Examiner in the rejection, Applicant contends that it would be more likely that one of ordinary skill would insert the probe of Brattesani into the instrument holder of Lares, and further postulates that such 
	Applicant further argues that the Office has failed to make a prima facie case for obviousness because the device of Brattesani does not include an image sensor and thus cannot show “a long axis of said elongate section extends at an angle of 45-90 degrees from said line of sight of said image sensor”.  Again, Applicant appears to ignore the Examiner’s rejection with respect to the inclusion of a visualization assembly in the Brattesani device as taught by Lares.  Instead, Applicant continues to argue the references singly, without addressing the combination set forth by the Examiner in the rejection.  Again, as explained in the rejection:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a visualization system in the Brattesani device for the reasons taught by Lares.  Doing so will place an image sensor in the handle (22) with a line of sight of the image senor parallel with the central longitudinal axis of the handle (as shown by 44 in Fig.3 of Lares).  Additionally, viewing window (i.e. 74 of Fig.2 of Lares) in the connector (20) of Brattesani would transmit a field of view of the tip of the probe to such image sensor.  Thus, this would provide for the handpiece (analogous to the claimed IOS) comprising at least one image sensor, said image sensor defining a line of sight of the image sensor in said handpiece, wherein said adaptor is configured so that, upon connecting said adaptor to said handpiece (as shown in Fig.4 of Brattesani), a long axis of said elongate section extends at an angle of 45-90° from said line of sight of said image sensor and at least a portion of said elongate section is viewable within a field of view (FOV) of said image sensor.
The Examiner clearly correlates the “central longitudinal axis of the handpiece” with the “line of sight of said image sensor” as being parallel when modifying the handpiece of Brattesani to 
	Regarding the cited “long list of additional references”, as referred to by Applicant, Applicant should be aware that the Examiner did not list these references as references that would meet the alleged “deficiencies” of Brattesani and Lares.  Instead, these references were pointed to as being potential base references that could be used in their own rejections of at least claim 61.  It was hoped that, when amending to obviate the rejection of claim 61 over Brattesani and Lares, that Applicant would give consideration to these potential rejections in order to avoid future rejections and advance prosectution.
	As to dependent claim 66, Applicant disagrees with the position that Jeffcoat discloses that the sensor is “coupled” to the probe itself.  However, it is unclear how a sensor can measure movement/deflection of a probe without being coupled to such probe.  In any event, Jeffcoat does indeed disclose that the sensor is “coupled” to the probe member (80) through shaft (44) such that force/deflection movement can be measured (see citations from the previous rejection and also note col.2, lines 17-29 of Jeffcoat).
	As to claims 62 and 102, Applicant points to the connection (i.e. at collet 26, Fig.1) between the instrument (28) and probe body (12) as evidencing that Lares does not disclose that the connector of the adaptor is mounted on and receives the IOS.  However, that specific “connection” pointed to by Applicant is not analogous to a connection between the adapter and IOS.  Instead, it is the probe body second end (18) (Fig.2) which receives the distal end of the handpiece/camera (IOS).  Nonetheless, since Lares is not being relied on for this feature, this contention is moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795